Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Por entender que en las circunstancias de autos había motivos fundados para arrestar a los acusados, y que para evitar la destrucción de la prueba procedía que el registro se practicara inmeditamente antes del arresto, concurro con la revocación de la resolución recurrida. Desde Pueblo v. González Rivera, 100 D.P.R. 651, 656-657 (1972), a modo de excepción, aceptamos la validez de un registro sin orden “cuando la propiedad a ser incautada está en proceso de destrucción o en inminente riesgo de ser destruida ...”. Por estas razones no estimamos aconsejable pronunciarnos so-bre si en el caso de autos se configura un arresto cuando el agente los alumbró con la linterna y se identificó como policía. Una vez establecido el peligro de destrucción de la evidencia y la existencia de causa probable para arrestar desde el inicio de la intervención, es innecesario calificar este primer contacto como un arresto por alegadamente haber ocurrido una muestra de autoridad y los apelantes haberse sometido a ésta.